Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of these claims recites “the proactive and reactive data” which does not have antecedent basis in the respective independent claims from which they each depend.  Claims 2, 9, and 16 recite “proactive and reactive data” but are in a separate dependency chain and cannot provide antecedent basis for claims 6, 13, and 20.  (Unless claims 6, 13, and 20 were amended to depend from claims 2, 9, and 16, respectively.)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 8, 11-13, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alhajraf et al (Real-time Response System for the Prediction of the Atmospheric Transport of Hazardous Materials, 2005), referred herein as Alhajraf.
Regarding claim 1, Alhajraf teaches a computer-implemented method, comprising: collecting, in real time over a network for an environmental incident in an area of interest, field environmental data from environmental systems (title; intro section, pp starting “To abate…” lines 1-3; page 521, fig 1, pre-processing; right column, second bullet point starting “Information…”); tracking, in real time for the environmental incident in the area of interest, weather systems using weather data collected from weather systems (page 521, fig 1, pre-processing; right column, first bullet point starting “The meteorological…”; pages 521-522, section 3, lines 3-6); tracking, in real time for the environmental incident in the area of interest, changes in vapor cloud images and determining, using a vapor cloud model, vapor cloud predictions (page 521, left column, pp starting “Several…”; right column, third bullet point starting “Other…”; page 522, section 4, first pp, lines 1-5; section 5.1, the last pp; page 523, pp starting “This preparedness…”); tracking, in real time, events that occur in the area of interest (page 522, section 5.1, the first pp); tracking emergency preparedness procedures corresponding to the area of interest (page 521, fig 1; left column, pp starting “The emergency preparedness…”; page 522, section 5.1, the second pp; page 523, pp starting “This preparedness…”); performing root cause analysis for the environmental incident using the collected data, the tracked data, and the determined vapor cloud predictions and performing an action based on the root cause analysis (page 521, fig 1, execution and post-processing; right column, pps starting “After…”, “The last…”, and “It is also…”; page 523, section 5.3, the first pp; page 524, section 6, the last 5 lines).

Regarding claim 5, Alhajraf teaches the computer-implemented method of claim 1, wherein the vapor cloud predictions include a size of the vapor cloud, a shape of the vapor cloud, and concentrations of hazardous components of the vapor cloud at different locations within the vapor cloud (page 523, pp starting “This preparedness…”; page 524, pp starting “ALOHA…”; ALOHA predictions).
Regarding claim 6, Alhajraf teaches the computer-implemented method of claim 1, wherein the proactive and reactive data includes alerts and advisories for mitigating the environmental incident (page 521, right column, pps starting “The last…” and “It is also…”; page 523, section 5.3, the first pp).
Regarding claims 8 and 11-13, the limitations of these claims substantially correspond to the limitations of claims 1 and 4-6, respectively; thus they are rejected on similar grounds as their corresponding claims.
Regarding claims 15 and 18-20, the limitations of these claims substantially correspond to the limitations of claims 1 and 4-6, respectively; thus they are rejected on similar grounds as their corresponding claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Alhajraf, in view of South et al. (U.S. Patent No. 9,794,755), referred herein as South.
Regarding claim 2, Alhajraf teaches the computer-implemented method of claim 1, wherein performing the action based on the root cause analysis includes one or more of: reporting environmental conditions for the environmental incident, providing, for display in a graphical user interface (GUI), graphical information for the environmental incident, (page 521, fig 1, post-processing; right column, pp starting “After…”; page 523, fig 5; pp starting “Considering…”; section 5.3, pps starting “Prediction of…” and “Using…”; page 524, fig 6; pp staring “ALOHA…”); providing, for display in the GUI, proactive and reactive data and key process indicators (KPIs) for the environmental incident (page 521, right column, pps starting “The last…” and “It is also…”; page 523, fig 5; pp starting “Considering…”; section 5.3, pps starting “Prediction of…” and “Using…”; page 524, fig 6; pp staring “ALOHA…”).  Although the claim requires only “one or more of” the listed features, Alhajraf does not explicitly teach receiving, from a user, inputs identifying actions to be performed, and performing the action based on the inputs.  South teaches a computer-implemented method comprising collecting, in real-time over a network for an environmental incident in an area of interest, field data from 
Regarding claim 3, Alhajraf in view of South teaches the computer-implemented method of claim 2, wherein the graphical information for the environmental incident includes a 3-dimensional (3D) vapor cloud model displayed in combination with a 3D plan model of the area of interest (Alhajraf, page 522, section 4, first pp, lines 1-5; section 5.1, the last pp; page 523, pp starting “This preparedness…”; 3D: South, figs 4; col 11, lines 30-36).
Regarding claims 9 and 10, the limitations of these claims substantially correspond to the limitations of claims 2 and 3, respectively; thus they are rejected on similar grounds as their corresponding claims.
Regarding claims 16 and 17, the limitations of these claims substantially correspond to the limitations of claims 2 and 3, respectively; thus they are rejected on similar grounds as their corresponding claims.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Alhajraf, in view of Garcia et al. (U.S. Patent Application Publication No. 2013/0073996), referred herein as Garcia.
Regarding claim 7, Alhajraf teaches the computer-implemented method of claim 1, further comprising: receiving scenario information for a scenario associated with potential environmental incidents, the scenario information including information defining a type of emergency including a type of hazardous material (page 521, right column, second bullet point starting “Information…”).  Alhajraf does not explicitly teach receiving scenario information from a user; storing the scenario information for the scenario in a scenarios repository; receiving, from input provided by the user, scenario search criteria for identifying the scenario from stored scenarios in the scenarios repository; and providing the scenario that matches the scenario selection criteria.  Garcia teaches a computer-implemented method comprising collecting, in real-time over a network for an environmental incident in an area of interest, field data from various field systems, tracking, in real-time, events that occur in the area of interest, and providing a user interface displaying graphical information for the environmental incident (figs 2, 4, and 17; pp 31; pp 43) and further comprising receiving scenario information from a user; storing the scenario information for the scenario in a scenarios repository; receiving, from input provided by the user, scenario search criteria for identifying the scenario from stored scenarios in the scenarios repository; and providing the scenario that matches the scenario selection criteria (fig 2, repository 208 and scenario information 210-222; pp 36; the first two lines of each of pps 37-41; pp 63).  It would have been obvious to one of ordinary skill in the art to utilize such scenario information 
Regarding claim 14, the limitations of this claim substantially correspond to the limitations of claim 7; thus they are rejected on similar grounds.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Boggs (U.S. Patent Application Publication No. 2008/0062167); Computer-based system and method for providing situational awareness for a structure using three-dimensional modeling.
Greenberger (U.S. Patent Application Publication No. 2012/0256762); Emergency management system.
Mihailidis (U.S. Patent Application Publication No. 2013/0100268); Emergency detection and response system and method.
Oppenheimer (U.S. Patent Application Publication No. 2014/0089243); System and method for item self-assessment as being extant or displaced.
Tiwari (U.S. Patent Application Publication No. 2018/0067593); Systems and methods for providing a graphical user interface indicating intruder threat levels for a building.

Ngoi (U.S. Patent Application Publication No. 2019/0362523); Resource mapping server and system.
Merjanian (U.S. Patent Application Publication No. 2020/0175842); Contextualized augmented reality display system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613